Citation Nr: 0925173	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  03-02 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating in excess of 20 percent from 
diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  The case was 
remanded by the Board for additional development January 2004 
and June 2005.

In the June 2005 remand, the Board referred a September 2004 
claim for total disability based in individual 
unemployability (TDIU).  No action was taken on this 
referral.  The claim is again REFERRED to the RO for proper 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Pursuant to 38 U.S.C.A. § 7104(a) (West 2002), all evidence 
will first be reviewed at the RO so as not to deprive the 
claimant of an opportunity to prevail with his claim at that 
level.  See generally Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When 
the agency of original jurisdiction receives evidence 
relevant to a claim properly before it that is not 
duplicative of evidence already discussed in the statement of 
the case or a supplemental statement of the case, it must 
prepare a supplemental statement of the case reviewing that 
evidence. 38 C.F.R. § 19.31(b)(1).  Further, when evidence is 
received prior to the transfer of a case to the Board, a 
supplemental statement of the case must be furnished to the 
Veteran, and his or her representative, if any, as provided 
in 38 C.F.R. § 19.31 unless the additional evidence is 
duplicative or not relevant to the issue on appeal. 38 C.F.R. 
§ 19.37(a).  

A supplemental statement of the case was issued in this case 
in January 2009.  Since that date, additional information, in 
the form of VA medical records have been associated with the 
claims folder.  This evidence was not considered by the RO, 
and no waiver of RO consideration of this evidence appears in 
the record. As there is no indication on file that the 
Veteran has waived his right to have the RO consider such 
evidence prior to consideration by the Board, this appeal 
must be returned to the RO for consideration of the 
additional evidence and issuance of a supplemental statement 
of the case as required by 38 C.F.R. § 19.31.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an opportunity 
to submit or identify any evidence 
pertinent to his claim that he is 
entitled to a higher initial rating for 
diabetes.

2. After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken above, 
the claims on appeal must be 
readjudicated.  If any issue on appeal 
remains denied, a supplemental 
statement of the case must be provided 
to the Veteran and his representative 
(taking into consideration all of the 
evidence received since the last issued 
statement of the case). After the 
Veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board 
for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

